Citation Nr: 1413912	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-34 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the period prior to October 24, 2011, and in excess of 40 percent as of October 24, 2011, for residuals of back injury, small herniation L5-S1 with radiculopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran was scheduled for a July 2013 hearing but failed to appear.  Therefore, the request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).

Entitlement to a total disability rating based on individual unemployability (TDIU) was denied in a January 2012 rating decision.  The Veteran did not appeal this denial.  Such adjudication reflects the permissive bifurcation of the increased initial rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not timely appealed.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.

The Board notes that in addition to the paper claims file, there is a paperless, electronic file associated with the Veteran's claims, which has been considered.



FINDING OF FACT

For the entire period on appeal, the Veteran's back disability is characterized, at most, by forward flexion to no less than 30 degrees and incapacitating episodes of no more than 4 weeks in a 12 month period.


CONCLUSION OF LAW

For the entire appeal period, the criteria for an evaluation of 40 percent, but no higher, for a back disability have been met.  38 C.F.R. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5242-5237 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  There must also be notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the duty to notify was satisfied by a letter dated May 2008, which was sent prior to the July 2008 unfavorable decision on the claim and prior to the August 2012 readjudication of the claims, respectively.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained service treatment and personnel records, and post-service private and VA treatment records.  Moreover, VA also obtained the Veteran's Social Security Administration (SSA) records which have been reviewed and considered.  

The Veteran was examined for VA purposes in June 2008, May 2010, June 2010 and October 2011.  These examinations were adequate because the examiners based their opinions upon consideration of the Veteran's prior medical history and described the disabilities in sufficient detail so that the Board's evaluations of the disabilities will be fully informed.  

For the foregoing reasons, the Board concludes that VA has met its duties to notify and assist the Veteran to substantiate his claims.  Therefore, the Veteran will not be prejudiced by the adjudication of his claim.


Increased Ratings

In the July 2008 rating decision currently on appeal, the RO continued a 20 percent rating for the Veteran's back disability.  In an August 2012 rating decision, the RO increased the rating for the Veteran's back disability from 20 percent to 40 percent effective October 24, 2011.  The Veteran alleges that his disability is worse than his current ratings reflect.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.

Under 38 C.F.R. § 4.71a, there are several Diagnostic Codes that may be employed to evaluate impairment resulting from service-connected lumbar spine disorders.

A lumbar spine disability may be rated pursuant to the general rating formula for diseases and injuries of the spine set forth in DCs 5235-5242.  The Veteran is currently rated under DC 5243 for Intervertebral Disc Syndrome (IVDS).  Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243 and Note.  

Under the general rating formula, a 10 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine.

Pursuant to Note 1, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate Diagnostic Code.

Sciatic nerve disabilities are rated separately.  A 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating applies where there is moderately severe incomplete paralysis.  A 60 percent rating applies where there is severe incomplete paralysis with marked muscular atrophy.  An 80 percent where there is complete paralysis; the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124a, DC 8520.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note 2.

Intervertebral Disc Syndrome is rated under Diagnostic Code 5243, based upon the frequency of incapacitating episodes.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  Here, the October 2011 VA examiner diagnosed the Veteran with intervertebral disc syndrome of the thoracolumbar spine.

At the June 2008 VA examination, the Veteran reported constant pain and muscle spasms.  The examiner found that the Veteran had forward flexion to 60 degrees; on repetition his forward flexion was to 30 degrees.  His combined range of motion of the thoracolumbar spine was 114 degrees, with pain.  The examiner noted that the Veteran "has gone to bed" for 24 to 48 hours approximately 8 to 10 times a year, with a doctor's advice.  

The May 2010 neurological disorder examination found no motor deficits related to the lumbar spine.  Though the Veteran had some mild sensory loss in the left lower extremity possibly related to the foraminal narrowing, the examiner stated this is unconvincing due to the patchy nature of the sensory loss and the fact that it was unchanged from the Veteran's previous examination in 2008.  

The June 2010 VA examiner found that the Veteran had forward flexion to 60 degrees, and a combined range of motion of the thoracolumbar spine of 180 degrees, with pain.  The examiner stated that the Veteran may have had one prescription of three days of bedrest in the previous year.  The examiner found no loss of bowel or bladder control.  The October 2011 examiner found that the Veteran had forward flexion to 30 degrees, and a combined range of motion of the thoracolumbar spine of 125 degrees, with pain.  The examiner noted the Veteran had incapacitating episodes of less than 1 week in the previous year.  Besides mild pain and numbness in the left lower extremity, the examiner stated the Veteran did not have additional neurologic abnormalities.   The examiners did not find that the Veteran has muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

An April 2009 notation indicates the Veteran's left lower extremity was weaker than the right but noted strength was strong in the lower extremities.

The Board finds that the Veteran's lumbar disc disease with radiculopathy disability warrants a 40 percent disability rating for the entire period on appeal.  At the June 2008 examination, the Veteran's forward flexion was to 60 degrees; on repetition, however, his forward flexion was to 30 degrees.  Similarly, at the October 2011 examination, the Veteran's  forward flexion was to 30 degrees.  The Board does not find that a rating higher than 40 percent is warranted because the Veteran did not exhibit ankylosis, much less unfavorable ankylosis, of the spine at any time during the appeal.

The Board has considered whether an increased disability rating is warranted under the criteria for IVDS.  The Veteran attested to periods of incapacitation and bedrest ranging from less than 1 week to 20 days per 12-month period.  Even assuming these episodes meet the regulatory criteria of "bed rest and treatment prescribed by a physician", a higher rating would not be warranted based on incapacitating episodes as they were not even close to a period of 6 weeks or more during the previous 12 months.

The Board acknowledges the Veteran's subjective reports of numbness and weakness in the left lower extremity.  However, the Board finds that a separate rating is not warranted for any neurological manifestations of the left lower extremity because the May 2010 VA examiner specifically noted that after examining the Veteran, he found not motor deficits related to his spine.  The examiner also noted that the Veteran's mild sensory loss in the left lower extremity was "unconvincing" due to the patchy nature of the sensory loss and its unchanged nature since the Veteran's previous examination.  Also, the June 2010 examiner found no loss of bowel or bladder control and the October 2011 examiner noted no neurologic abnormalities besides mild pain and numbness in the left lower extremity.  Thus, an additional compensable rating under a different Diagnostic Code for neurological deficits is not warranted.

For these reasons the Board concludes that a rating in excess of 40 percent is not warranted.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected lumbar spine is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's skin disability with the established criteria shows that the schedular rating criteria reasonably describe the Veteran's level of disability.  Specifically, the Veteran's symptoms of pain and limitation of motion are directly contemplated by the 40 percent schedular rating assigned above.  Thus, the Board finds that the schedular, staged evaluations are not inadequate. 

Additionally, even if the schedular criteria are not adequate, this case does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Although the October 2011 VA examination report notes the Veteran's contentions of back pain that requires him to go to the hospital three times a year, there is no evidence of frequent periods of hospitalization.  Additionally, although the Veteran reports that he resorts to bed rest 8-10 times a year for 24-48 hour periods, at no time does the Veteran contend that his service-connected lumbar spine disability causes him to either miss work or be limited to duties at work to such an extent that it causes marked interference with work.  The currently assigned 40 percent scheduler rating contemplates interference with work, but the current disability picture does not rise to the level of marked interference, lacking evidence that the Veteran has excessive absences or hospitalizations to the extent that it causes marked interference with employment.  In light of the foregoing, the Board finds this case does not reveal an exceptional or unusual disability picture so as to warrant a referral for extraschedular consideration.

ORDER

A rating of 40 percent, but no higher, for residuals of back injury, small herniation L5-S1 with radiculopathy is granted prior to October 24, 2011.

A rating in excess of 40 percent for residuals of back injury, small herniation L5-S1 with radiculopathy from October 24, 2011 is denied.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


